IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

EDWARD LAMAR,                          NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-835

W.S. BADCOCK CORP./
COMMERCIAL RISK
MANAGEMENT,

      Appellees.


_____________________________/

Opinion filed August 9, 2016.

An appeal from an order of the Judge of Compensation Claims.
Margaret Sojourner, Judge.

Date of Accident: February 25, 2014.

E. Taylor Davidson, Lakeland, for Appellant.

Juliana L. Curtis of Vecchio, Carrier, Feldman & Johannessen, P.A., Lakeland, for
Appellees.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., WETHERELL, and BILBREY, JJ., CONCUR.